Barber, Judge,
delivered the opinion of the court:
The merchandise here is sheets or plates of metal (by one witness referred to as “slabs” or '.'ingots”), 6 inches long, 3 inches wide, and about one-eighth of an inch in thickness, the content being 90 per cent platinum and 10 per cent iridium, artificially combined. The edges are rough. The upper and lower surfaces are smooth, as though hammered or rolled. Such pieces are parts of a larger product from which they have been cut before importation to satisfy the requirements of the importer. Sometimes this metal’ is imported in similar shapes 2 or 3 feet or more long and 3 or 4 inches or more in width, and not always of the same thickness. It is considered by weight in the customhouse. The importation here was assessed at 50 per cent ad valorem under paragraph 167 of the act of 1913, which provides, among other things, for—
Articles or wares not specially provided for in this section, if composed wholly or in part of platinum, gold, or silver, and articles or wares plated with gold or silver, and whether partly or wholly manufactured * * *.
Importer protested, claiming free entry under paragraph 578, which we quote:
578. Platinum, unmanufactured or in ingots, bars, plates, sheets, wire, sponge, or scrap, and vases, retorts, a,nd other apparatus, vessels, and parts thereof, composed of platinum, for chemical uses.
Claims were also made under other paragraphs unnecessary to mention here.
The Board of General Appraisers overruled the protest, and the case is here for review upon importer’s appeal.
In the course of the hearing before the board the importer offered to show that the merchandise, although composed of the two metals above mentioned, was in the wholesale trade and commerce dealing therein in this country known as “platinum in sheets.” The board held, however, that—
the provision in paragraph 578 for “platinum in * * * sheets” was a purely descriptive and not a denominative provision, and was therefore not subject to proof on the question of commercial designation — •
and excluded the offered evidence. This action was based upon its previous ruling in G. A. 7762 (T. D. 35627), where it had reached a similar conclusion. In that case the judgment of the board was affirmed in this court (see Bosch Magneto Co. v. United States, 7 Ct. Cust. Appls., 50; T. D. 36310) and the Government here largely relies upon that case as ruling this. Later herein that case will be referred to.
The present case was first argued in this court in March, 1919, but desiring further light, particularly upon the question of the *277admissibility of proof of commercial designation, reargument was bad at tbe request of tbe court in October, 1919.
If tbe excluded evidence ought to bave been admitted, we tbink tbe case should be remanded and therefore proceed to consider tbe question of its admissibility.
Although there is no dispute whatever as to tbe right in proper cases to make proof of commercial designation, it is nevertheless deemed advisable to examine quite fully tbe force and application of tbe rule.
In the early case of Two Hundred Chests of Tea (22 U. S., 9 Wheat., 428) the Supreme Court said:
The object of the duty laws is to raise revenue, and for this purpose, to class substances according to the general usage and known denomination of trade. Whether a particular article were designated by one name or another, in the country of its origin, or whether it were a simple or mixed substance, was of no importance in the view of the legislature. It did not suppose our merchants to be naturalists or geologists or botanists. It applied its attention to the description of articles, as they derived their appellations in our own markets, in our domestic' as well as our foreign traffic. And it would have been as dangerous as useless to attempt any other classification than that derived from the actual business of human life.
The meaning of tbe term “bobea tea” was tbe subject of consideration. Referring thereto, tbe court said that that term—
in the sense of all our revenue laws, means that article which, in the known usage of trade, has acquired that distinctive appellation. And even if the article has undergone some variation in quality or mixture, during the intermediate period from 1789 to 1816, when the act last passed, but still retains its old name, it must be presumed that Congress, in this last act, referred itself to the existing standard, and not to any scientific or antiquated standard.
This doctrine has never been departed from by tbe Supreme Court, but in many cases has been affirmed.
In Arthur v. Cumming et al. (91 U. S., 1 Otto., 362) the court considered whether certain merchandise was dutiable as “burlaps” or as “oil-cloth foundations” or “floor-cloth canvas,” as to each of which tbe statute provided' that if made or manufactured of flax, jute, or hemp they should be dutiable at certain rates unless within certain prescribed exceptions. Mercantile testimony had been admitted to show that the merchandise was burlap, a manufacture of jute, and not within the exceptions. The same kind of evidence had also been received to show that “floor-cloth canvas” meant the same thing as “oil-cloth foundation” and that the latter were not burlaps. The court sustained the admissibility of this evidence and said, referring to the case of Two Hundred Chests of Tea, supra, and other cases:
The rule to be followed in the construction of revenue statutes in cases like this is well settled in this court. It is, that the descriptive terms applied to articles of commerce shall be understood according to the acceptation given to them by com*278mercial men in our own porta at the time of the passage of the act in which they are found.
In Pickhardt v. Merritt (132 U. S., 252) the statute under consideration provided for “ aniline dyes and colors, by whatever name known.” It was claimed this was a descriptive and not a commercial term and' therefore that evidence of commercial designation was not admissible. The court denied the claim and further held that proof of commercial designation was applicable even though the article in question was unknown when the statute was enacted, citing Newman v. Arthur (109 U. S., 132).
In Barlow v. United States (32 U. S., 7 Pet., 404) it was held that the meaning of the term “refined sugar” was properly shown by proof of commercial designation.
In Hedden v. Richard (149 U. S., 346) a statute providing for “cabinet ware and house furniture, finished,” was under consideration and the court held that evidence tending to show the meaning of the word “finished” in the furniture trade was relevant.
In Chew Hing Lung v. Wise (176 U. S., 156), it was said:
The commercial designation of an article is the first and most important thing to he ascertained, and governs in the construction of the tariff law when that article is mentioned, unless there is something else in the law which restrains the operation of this rule.
To the same effect see Robertson v. Salomon (130 U. S., 412).
In Cadwalader v. Zeh (151 U. S., 171) the court reviewed at considerable length the various cases upon this question and used the following language in stating its conclusions therefrom:
It has long been a settled rule of interpretation of the statutes imposing duties on imports that if words used therein to designate particular kinds or classes of goods have a well-known signification in our trade and commerce different from their ordinary meaning among the people, the commercial meaning is to prevail, unless Congress has clearly manifested a contrary intention, and that it is only when no commercial meaning is called for or proved that the common meaning of the words is to be adopted.
Without, so far as appears, undertaking to illustrate every case which would be an exception to this rule, the court did review and analyze cases where it had been held that Congress had “clearly manifested a contrary intention.” The first case so referred to was Maillard et al. v. Lawrence (57 U. S., 16 How., 251), in which, as was pointed out, the statute was an exception to the rule because it made “the designed object and actual use of the things the sole test.”
Another case was that of De Forest et al. v. Lawrence (54 U. S., 13 How., 274), the rule of which was said to be that—
where goods of a particular kind, which would otherwise be comprehended in a class described by a term having a settled commercial signification, have been described *279in the customs laws by a more specific designation and subjected to a distinct rate of duty from that imposed upon the class generally, they are taken out of that class for the purpose of the assessment of duties.
The question in that Case was whether dried sheepskins with the wool on should be classified as raw skins or hides. It appeared that for many years such sheepskins had been separately provided for in preceding tariff acts at a specific rate of duty, but that there was no provision for them as such in the act under review. Applying its above rule, the court held that they were dutiable as a nonenumerated article.
Greenleaf v. Goodrich (101 U. S., 278) and another case were cited to the effect that the phrase "of similar description” was not a commercial term.
Another illustration was the case of Barber v. Schell (107 U. S., 617), in which the words "all manufactures composed wholly of cotton, which are bleached, printed, painted, or dyed” were held not to be affected by commercial usage, because the designation of the articles was by special description of quality or material, as contradis-tinguished from designation by a commercial name.
Final reference was made to Newman v. Arthur (109 U. S., 132), where, in the statute under consideration, the classification was made to depend upon the number of threads to the square inch, which provision, it was said, could not be controlled by commercial evidence as to what goods were usually bought and sold by count of threads.
These cases, illustrating the exceptions to the rule of the general relevancy of proof of commercial meaning, are clearly instances where Congress has indicated an intent that the words were not used in a commercial sense.
Before advancing to the further consideration of this case, it may be observed that there are to be found expressions in some decisions (not, however, of the Supreme Court, so far as we can find) to the effect that the rule of commercial designation applies only to what are called "eo nomine” designations of merchandise. There is no warrant for such a distinction. The case of Two Hundred Chests of Tea, supra, clearly negatives that view, while the case of Arthur v. Cumming, supra, expressly holds that descriptive terms are to be applied in their accepted commercial meaning. We so held in Pritchard & Co. v. United States (2 Ct. Cust. Appls., 247; T. D. 31974).
Hahn v. United States (131 Fed., 1000) is but an adoption of the rule as to the exceptions announced by the Supreme Court. In that case it was held that Congress had signified its intention that evidence of commercial designation was not admissible to show whether half pearls were commercially known as precious stones, which in fact and admittedly they were not, because it had made a *280significant distinction between pearls and precious stones in tariff acts.
The distinction to which the court there referred was found in paragraph 434 of the act of 1897, in which there was a provision for jewelry and parts thereof “including precious stones set, pearls set or strung,” and this was the expression upon which the court predicated a congressional intent that “pearls” could not by proof of commercial designation be included in “precious stones.” As the court well observed, the quoted terms are not correlative and—
If Congress had intended to include pearls in the category of precious stones, a phrase reading “precious stones set or strung” would have more aptly expressed such intention.
It would seem entirely sound to say that when Congress in the same paragraph inserted those two provisions, one immediately following the other, it had indicated that precious stones and pearls were not interchangeable designations for tariff purposes, commercially or otherwise.
Considered without regard to its legislative history and independently of other provisions, paragraph 578 of the act of 1913 is, within the rule of the cited cases, clearly open to proof of commercial designation.
The Government, however, makes two contentions which it claims exclude the application of this rule from the paragraph. They are (1) that the present tariff act bears inherent evidence of a general intent to differentiate between individual metals and the alloys thereof; (2) that the legislative history conclusively proves a congressional intent to exclude from the free list all artificial alloys of the platinum group.
In support of its first contention the Government points out that various paragraphs which it is unnecessary here to mention make specific provision for other metals and their alloys, urging that this mention of alloys is an indication that Congress understood an alloy would not be included within a provision for the metal by name.
Of this contention it may be said that the question here is not as to the interpretation of other paragraphs, but whether the rule of commercial designation is applicable to paragraph 578, and no case is cited which upholds the view that it is not applicable.
It is true that in other paragraphs Congress has seen fit to expressly provide that certain alloys of various other metals are to be classified independently of the metals and has made provisions therefor in considerable detail. Practically all of these metals, however, stand upon a different basis from platinum in that they are produced in this country either to a large or to a considerable extent, while platinum is not.
*281But there are paragraphs which indicate that Congress understood that a provision for a given metal includes an alloy. To illustrate, paragraph 153 of the act of 1913 provides for—
lead in pigs and tars * * . *; lead in sheets * * *; all the foregoing, 25 per centum ad valorem on the lead contained therein.
This is only consistent with the view that Congress understood: that those forms of lead were alloyed.
The only tenable inference we are able to draw upon this phase of the argument is that Congress understood what is common knowledge, that most metals are quite generally alloyed and that to prevent an alloy being classified by proof of commercial designation under the name of its principal metal content it was necessary to-provide expressly for the alloy.
The case of In re Guggenheim Smelting Co. (112 Fed., 517) is cited by the Government. In the opinion there is no discussion as to the applicability of commercial designation to the provision for lead in pigs. The merchandise was in fact base bullion containing lead, gold, and silver, lead being the principal component, and the opinion clearly indicates that commercial evidence had been considered by the court.
In Langerman & Petty v. United States (75 Fed., 1), which relates to an article composed in part of zinc, the court said it was. “commercially known as lithographic zinc sheets” and held it to be “zinc in sheets” within a provision therefor.
In T. D. 16480 (G. A. 3233) the Board of General Appraisers found that an article composed very largely of aluminum but partly of' silica was commercially pure aluminum.
In T. D. 24442 (G. A. 5342) “phosphor tin” was claimed to be free as tin in bars, blocks, etc. It appeared that it contained a small-percentage of lead or antimony artificially combined therewith, and the board found upon testimony that it was “known and dealt in. as tin.”
T. D. 23872 (G. A. 5179) was a case of similar import. So, also, was T. D. 13808 (G. A. 2002).
The opinion in the case of United States v. American Smelting & Refining Co. (5 Ct. Cust. Appls., 398; T. D. 34937) concerning regulusof copper which was composed of copper, two other metals, and sulphur, shows that evidence of commercial designation was received by the board.
It does not appear that in any of these last cited cases an issue-was made as to the admissibility of such evidence. They are referred, to as indicating that the metal paragraphs have not in practice been regarded as clothed with immunity from proof of commercial meaning to the degree the Government urges.
*282As to the second above contention of the Government, a somewhat extended consideration is necessary.
It appears that platinum was first recognized by the Spanish in South America in 1737. It was regarded by them as a comparatively worthless silver, from which fact the term “platina,” a diminutive of “plata”’(silver), was applied to it. It is a metal of wide distribution, very sparse in quantity, usually found in detrital deposits, especially in auriferous sands, and in its native condition contains iron, copper, often gold, and usually a small portion of the allied metals, iridium, osmium, etc. It is extracted from the ores by both the wet and the dry processes, one of which at least, it seems, does not result in pure platinum, and becomes the subject of commerce in 'the form of ingots, bars, etc. It is steel-gray or silver white in color and is exceedingly malleable and ductile. The addition of a small amount of iridium hardens it and materially reduces its ductility.
It possesses a particularly valuable property in having a: coefficient of expansion approximately equal to that of glass, permitting wires made of it to be sealed into glass vessels without the latter cracking on cooling, and is used in the manufacture of a great variety of electrical apparatus. It is also employed in dentistry and for the manufacture of vessels and other articles for chemical use. Only a very small quantity of this metal is produced in the United States. (Nelson’s Encyclopedia, International Encyclopaedia, and Encyclopaedia Britannica.) In the encyclopaedia last cited a method by which it is said pure platinum may be obtained from the commercial metal is described.
The first reference to platinum in our tariff statutes seems to have been in the act of 1832, in which platina without any limitation or specification as to form was given free entry.
In the act of 1883 like favor was given to “platina, unmanufac-tured,” and “platinum, unmanufactured.” Although both terms, “platina” and “platinum,” were employed, there is now at least no doubt both mean the same thing.
It appears from T. D. 8103, dated April 6, 1887, that in 1853 the Treasury Department had established a practice of classifying platinum in the form of ingots, sheets, or wire, not constituting an article suitable for use without further manipulation, as platinum, unmanufactured. It also appears therefrom that while the act of 1883 was in force a special agent had reported that in view of the fact that paragraph 216 of that act provided for manufactures, articles, or wares, n. s. p. f., of certain metals, including platinum, which metal had not theretofore been specifically mentioned in similar paragraphs of preceding laws, such ingots, sheets, or wire, were dutiable and that the departmental practice of admitting them to free entry should be *283modified. The department, however, in substance concluded that platinum in these shapes, if in the condition in which it was first impressed or drawn from the crude material, was still unmanufactured within the meaning of the then existing law, but that if such sheets and wire had “undergone further process than that which brought the crude material into commercial platinum,” then they were dutiable.
It may be noted here that this decision recognizes the existence of commercial platinum and also establishes that such platinum had been by the department allowed free entry for more than 30 years.
In T. D. 8203, dated April 29, 1887, the department exhaustively considered the subject of platinum wire. As appears thereby, it had ascertained that platinum was not produced in any substantial amount in the United States and that there were no refineries in this country where the ore could be reduced. ' The processes by which the other metals and impurities were expelled from the platinum ores before importation were briefly described, after which, to use the language of the department, the platinum was—
put into moulds and then drawn into wire or rolled into sheets, and thus becomes the platinum of commerce. When drawn into wire it is not adapted in that form for any known use.
The department concluded that the wire in question was platinum unmanufactured and entitled to free entry, and expressly stated that it had been so held since 1846.
A somewhat extended discussion is to be found in this ruling of the department. The Treasury regulation of 1853 mentioned in T. D. 8163 was referred to with approval, and it was concluded that the act of 1883 did not change the law or require assessment of duty upon platina in the form of ingots, sheets, etc., or in any shape or form not constituting an article suitable for use without further manufacture.
The cases of United States v. Potts et al. (9 U. S., 5 Cranch., 284), Lawrence v. Allen et al. (48 U. S., 7 How., 785), and others were cited as supporting the general proposition that imported commodities which were used here only as material and which had not risen to the dignity of a finished article ready for and adapted to some use without further manufacture were, although they had been manipulated and processed abroad, nevertheless not to be regarded as manufactured articles within the contemplation of the tariff law. It was also pointed out that there were various provisions in the act of 1883 for different metals in plates, bars, ingots, and pigs that manifestly were not in the statute regarded as manufactured articles.
As collaterally at least somewhat related to the issue here, we also note that in 1889 (see T. D. 9662) the Secretary of the Treasury ruled that if ores of a certain description were “distinctly known as lead ores in the legal and commercial sense, they would as such be dutiable.” [Italics ours.]
*284In paragraphs 681 and 682 of the act of 1890, undoubtedly as a result of the department’s views on the subject, as hereinbefore stated, “platina in ingots, bars, sheets, and wire,” and “platinum, unmanu-factured,” were expressly given free entry.
Paragraphs 589 and 590 of the act of 1894 contained these identical provisions and so did paragraphs 641 and 642 of the act of 1897.
During the life of the tariff act of 1897 the Board of General Appraisers considered the subject of platinum in the following cases:
In T. D. 23246 (G. A. 4980) small pieces of platinum clipped from wire and sheets of the metal were held not to be classifiable as waste n. s. p. f., but entitled to free entry as “platinum, unmanufactured.” This ruling was followed in T. D. 28361, Abstract 16411, where scrap platinum consisting of worn-out parts of electric switchboards and clipped or broken pieces of other articles were given free entry under the same act.
When it is considered that platinum is a very soft metal, it can hardly be doubted that the scrap platinum of these decisions contained an admixture of other metals, although the abstract opinions do not expressly so state.
In T. D. 27801, Abstract 13923, decided December, 1906, platinum iridium wire and platinum rhodium wire were before the board for classification. How they had been assessed does not appear. They were held, however, to be free of duty under paragraph 642 of the act of 1897 for platinum, unmanufactured. The board said:
The testimony shows that the wire is nine-tenths platinum and that it is used in the same general way and for practically the same purposes as platinum wire, the varying temperatures to which the wire is exposed in chemical experiments being the reason for the admixture of iridium and rhodium. We are of opinion that the presence in the wire of small quantities of these metals — which are, chemically, platinum metals— should not affect them status as platinum for tariff purposes.
The platinum and iridium content of one of these wires, it will be noted, is identical'with that of the merchandise in the instant case. While it is not stated that the -wires were artificial combinations of the component metals, it would tax credulity to believe they were not.
We find nothing in the statutory enactments or the judicial interpretation thereof which either suggests or leads to the conclusion that the eo nomine provisions for platinum were not under all the tariff acts prior to that of 1909 clearly open to proof of commercial meaning or that only pure platinum was admitted free of duty.
The act of 1909 was patently a revision, so far as the platinum provisions are concerned, of the act of 1897. The two paragraphs of the last-mentioned act, one relating to platina and the other to platinum, 641 and 642, respectively, were combined without change in meaning in paragraph 653 of the act of 1909, and extended to cover platinum in plates, sponge, or scrap. The extension clearly was a *285recognition and adoption of the views of the board relating to scrap platinum, as expressed in T. D. 23246 and, T. D. 28361 already referred to, and it is significant that in this revision Congress used no language that is susceptible of the interpretation that the board had misapplied the preexisting provisions for platinum in holding that platinum and iridium, and platinum and rhodium wires were entitled to free entry as platinum unmanufactured. (T. D. 27801, Abstract 13923, supra.)
For a long time, as far back at least as the act of 1883, there had been separate paragraphs giving free entry respectively to iridium, osmium, and palladium, with no words of extension or restriction. In T. D. 27409, Abstract 11703, decided in 1906, osmiridium, a naturally formed combination of osmium and iridium, had been assessed as a metallic mineral substance in a crude state. The board, however, held it entitled to free entry under the paragraphs providing for iridium and osmium in the act of 1897, being of opinion that as these two metals were free, a natural combination thereof was entitled to the same privilege. This was followed in T. D. 27550, Abstract 12482, the importation being the same kind of an article.
In the “Notes on Tariff Revision” it was suggested that these separate paragraphs of the preceding act be consolidated in one, that this be enlarged to include rhodium and ruthenium and to provide for native combinations of any of the five metals with one another or with platinum.
An importer had called the attention of the Ways and Means Committee to the fact that rhodium and ruthenium were not found in this country and were charged with duty when imported. (Vol. 3, Tariff Hearings, 1908-1909, p. 2509.) In T. D. 28220 (G. A. 6601) decided in 1907, the Board of General Appraisers had held that rhodium not being expressly given free entry was dutiable. The “Notes on Tariff Revision” also pointed out that osmium was usually found in the form of iridosmium, an alloy of iridium and osmium.
This revision resulted in paragraph 595 of the free list of the act of 1909, which read as follows:'
Iridium, osmium, palladium, rhodium, and ruthenium and native combinations thereof with one another or with platinum—
and the separate paragraphs relating to iridium, osmium, and palladium found in the preceding acts disappeared.
The Government relies largely upon the provision in this paragraph for native combinations in support of its second contention, arguing that as free entry is therein expressly given to native combinations, it follows that artificial combinations were intended by Congress to be excluded from that privilege and that thereby Congress indicated Its intent to limit the provisions of paragraph 653 of the act of 1909, *286subsequently reenacted as already appears in paragraph 578 of the-act of 1913. In support of this view it argues in substance that the eo nomine provisions for iridium, osmium, and palladium in the tariff acts preceding that of 1909 were intended as provisions for the three separate metals only and not for any combinations thereof,, at least not for artificial combinations, which is another way of saying that these eo nomine provisions were not subject to proof of commercial designation.
■ We can not adopt this view. There is nothing in the language, nothing in the history of these provisions prior to the revision in the act of 1909, that supports this conclusion. It would be just as reasonable to say the eo nomine provisions for aconite, beeswax, coffee, fossils, gutta-percha (crude), meerschaum (crude or unmanu-factured), paraffin, tamarinds, and zaffer were likewise excluded from proof of commercial designation, and these provisions, not limited in any way, may be found in tariff acts prior to 1909 as well as in that- and the present statute. We do not take the time to mention other and numerous paragraphs of which the same may be said, but there-are many. If bohea tea is subject to proof of commercial designation it is difficult to see why coffee or platinum or iridium, etc., should be excluded therefrom. Eo nomine provisions have always been regarded as especially inviting proof of commerical designation, and to adopt this view of the Government would sweep from the application of that rule a large part of the subjects of commerce referred to in the free list as well as in many of the duty paragraphs of practically every tariff act, the consequences of which could hardly be-estimated.
Of course, this contention of the Government is primarily based upon the familiar rule of construction of “Expressio unius est exclusio-alterius.”
When the whole history of the subject, however, is considered, we think that rule, if otherwise applicable, here must yield to the higher one of commercial designation, of which the Supreme Court has so often said in substance as already appears that the object of the law raising revenue duties is to classify substances according to the general usage and known denomination of trade; that the descriptions-of articles in tariff statutes refer to those, adopted in trade; that it would .be dangerous to adopt any other classification; and that the first and most important thing to be ascertained and which governs-in the construction of the tariff laws when an article is therein mentioned is its commercial designation which must always be applied (to use the language of the court), “unless Congress has clearly mani-ested a contrary intention.”
We do not think the revision of the act of 1909 resulting in paragraph 595 is a manifestation of such intention. In the “Notes on-*287Tariff Revision” it was pointed out that with the exception.of platinum the other metals of the group might be placed in one paragraph.' Congress had before it the fact that rhodium and ruthenium had not theretofore been mentioned in tariff statutes, that osmiridium had already been held entitled to free entry, that iridosmium was another form in which two of these metals appeared and that the metals allied to platinum were usually found in some form of combination therewith and it is obvious to us that the provisions of this paragraph were enacted with no intent thereby to restrict or limit paragraph 653 but rather to make sure that there should be no question that native combinations of these free duty metals should have the same privilege as the metals themselves. There was not so far as appears at the time of this revision and the Government does not suggest any reason why the platinum provision should be thus limited. There was no increased production of that metal in this country, there was no diminution in the demand therefor. Whether naturally or artificially combined, if,in the forms prescribed in paragraph 653, platinum would still be material and it seems to us absurd to say that a sheet or an ingot or a plate of this metal containing a small percentage of iridium which had been artificially combined with platinum would be dutiable, while if containing the same percentage of iridium naturally combined, it would be free, yet such is the result of the Government’s contention.
Another result of the Government’s claim is that by enlarging the iridium, etc., provision in paragraph 595 so as to give free entry to native combinations, a restriction was imposed upon paragraph 653 resulting in diminishing rather than increasing the quantity of platinum as material which might be admitted to free entry.
These provisions in the act of 1909 having been reenacted in haec verba in 517 and 578 of the act of 1913, it follows that the same views apply thereto.
There appear to have been no relevant decisions of the Board of General Appraisers or the courts under the act of 1909.
The only change that was made in the platinum provision in the act of 1913 was to.enlarge in paragraph 565 thereof paragraph 643 of the act of 1909 by giving free entry to ores of the platinum metals.
From this survey of the whole subject the fact at once becomes obvious that whenever a new form of platinum as material appeared in trade or commerce, whether pure or not, for which no special provision had theretofore been made, Congress took especial pains to provide for the free entry of that particular form in the next act and never, unless the Government’s present contention prevails, has it indicated any intention of denying free entry to platinum as material or to exclude the provisions therefor from proof of commercial designation.
*288Of course tbe underlying reason bas always been that only a negligible quantity of platinum and its allied metals is produced in the United States, while the great variety of our manufacturing industries has created an ever-increasing demand for them as material. Such a use of platinum does not require it to be either the pure metal •or any natural combination thereof.
In none of the cases to which we have referred on this issue does the question of the admissibility of proof of commercial designation appear to have arisen. That fact does not preclude its relevancy. The right to make such proof in later cases would not be lost because in earlier ones it was not tendered.
Neither, as we view it, would the question of the admissibility of commercial designation necessarily be affected by the fact, if it be so, that the platinum referred to in the earlier rulings of the Treasury Department was pure. If the subsequent development of commerce to meet the requirements of industry resulted in importations of the metal in artificial alloys as well as or instead of natural combinations, the question still would be, if tendered, is it commercial platinum %
As was said in the case of Two Hundred Chests of Tea, supra—
Whether a particular article were designated by one name or another in the country •of its origin, or whether it were a simple or mixed substance, was of no importance in the view of the legislature. * * * And even if the article had undergone some variations in quality or mixture * * * hut still retains its old name, it must be presumed that Congress in this last act referred itself to the existing standard and not to any scientific or antiquated standard.
See also, Elliott v. Swartwout (33 U. S.; 10 Pet., 137).
The fact should be noted here that the record in this case clearly establishes that the merchandise before us is not in its imported condition an article or ware wholly or partly manufactured and ready for a predetermined use. It is exclusively a material and, so far as this importation is concerned, is principally if not altogether used in the manufacture of jewelry, although a witness testified it can be applied to other uses. There is also the undisputed evidence of one witness of 17 years’ experience as a metallurgist that pure platinum is too soft for use for commercial purposes. His experience covered the United States and Canada, and he said that the purpose of introducing iridium into platinum was to make it available for “use in any of the trades except the chemical business in commercial laboratories.”
The executive interpretation of the platinum provisions is important in determining the contentions of the Government.
In the case at bar an examiner of customs of 20 years’ experience testified that since the early part of 1900 he had, at the port of New York, made examinations of importations such as and similar to the one here involved and, prior to our decision in the case of Bosch *289Magneto Co. v. United States, supra, had always advisorily classified them as entitled to free entry.
The chief liquidator in the collector’s office at this port stated that it had been the practice of that office to liquidate free of duties entries so advisorily classified under the relevant platinum paragraphs of the tariff acts of 1890, 1894, 1897, and 1909. It is true that the examiner testified that the merchandise he had advisorily classified as stated had not been tested for iridium in a laboratory, but this does not affect the question of the practice. The customs officers would be presumed to know or to ascertain whenever they deemed necessary the character of the importation and to be cognizant of the interpretation given to the platinum provisions by the Board of General Appraisers and the Treasury Department.
This testimony in connection with what has already appeared as to the rulings of the Treasury Department and the decisions of the Board of General Appraisers satisfies us that until the decision in the Bosch Magneto Co. case, platinum whether in fact pure or naturally or artificially combined with smaller proportions of any of the metals of the so-called platinum group or other metals, provided in its imported condition it was not wholly or partly manufactured into any article or ware ready for use and was in its imported form within paragraph 578 or its predecessors and was material only, has always been given free entry.
For the purposes of this opinion we consider the administrative practice only so far as it relates to the claim of the Government that Congress has never intended to give free entry to platinum unless in a pure state or in the prescribed native combinations.
In Komada & Co. v. United States (215 U. S., 392) the authorities are collated. It is said that the reenactment by Congress without change of a statute which had previously received a long-continued executive construction would be deemed an adoption by Congress of such construction. This rule is precisely applicable to paragraph 578 of the act of 1913.
To sum the whole matter up, we conclude that platinum, unmanu-factured or not further manufactured than the prescribed statutory forms thereof, has always been entitled to free entry; that, assuming but not admitting, that when it first became a subject of commerce in this country the pure metal only was imported, yet for more than 20 years it has been given free entry when in such forms regardless of whether or not it was the pure metal, provided it was commercially regarded as platinum; that paragraph 517 of the act of 1913 does not indicate any intent on the part of Congress to limit or restrict the provisions of paragraph 578 thereof; and that the provision in the latter paragraph for “platinum, unmanufactured” or *290in “ingots, bars, plates, sheets, wire, sponge, or scrap,” is subject to proof of commercial designation.
In Chew Hing Lung v. Wise, supra, the Supreme Court said:
The commercial designation * * * is the first and most important thing to be ascertained and governs * * * unless there is something in the law which restrains the operation of this rule.
An intent to bar the application of this “most important” rule must dearly appear in order to justify its denial. — (Cadwalader v. Zeh, supra.)
In Bosch Magneto Co. v. United States, supra, the [merchandise was wire, 80 per cent of which was platinum and 20 per cent iridium. Proof of commercial designation had been received before it, but the board found that the claim had not been established. It also held that the term “platinum in wire” was not^open to such proof.
In this court the judgment of the board was affirmed and we distinctly held that the provision obviously was not a commercial but a descriptive term and that the wire that Congress had made free of duty must be “substantially wholly of platinum,” while the merchandise before us was “not such in that it is composed in a substantial part of iridium.”
The opinion contains but little discussion of the doctrine of commercial designation, the absence of which suggests that a more extended inquiry might have resulted in a different conclusion. The statement that the term was obviously not a commercial but a descriptive one argues that the opinion was in part at least based upon the mistaken view that descriptive terms were not subject to proof of commercial designation and overlooked the fact that we had. already decided otherwise. — (Pritchard & Co. v. United States, supra.)
Upon very mature reflection and careful consideration we are of opinion that in holding that proof of commercial designation was not admissible, error was committed, opportunity to correct which is present here, of which we avail ourselves. So far, therefore, as the views expressed in that case are inconsistent with those here announced, that case is overruled.
The judgment of the Board of General Appraisers is reversed because of error in excluding the offered proof of commercial meaning, and the case remanded for further proceedings not inconsistent with the views herein expressed.